SUPPLEMENT DATED JUNE 29, 2009 TO PROSPECTUSES DATED MAY 1, 2009 FOR SUN LIFE FINANCIAL MASTERS ACCESS NY, SUN LIFE FINANCIAL MASTERS EXTRA NY, SUN LIFE FINANCIAL MASTERS CHOICE NY, AND SUN LIFE FINANCIAL MASTERS FLEX NY AND TO PROSPECTUS DATED MAY 1, 2003 FOR MFS REGATTA EXTRA NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C On June 11, 2009, shareholders approved the merger of MFS Strategic Value Portfolio into the MFS Value Portfolio afterthe close of business on June 26, Effective immediately, MFS Strategic Value Portfolio is no longer available for investment and all references to the portfolio are hereby deleted from each of the above-listed prospectuses. Please retain this supplement with your prospectus for future reference. Masters
